[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2413

                       ARTHUR E. CUTLER,

                     Plaintiff, Appellant,

                               v.

       DEPARTMENT OF HEALTH AND HUMAN SERVICES, ET AL.,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.




     Arthur E. Cutler on brief pro se.
     Donald K. Stern, United States Attorney, and Mary Elizabeth
Carmody, Assistant U.S. Attorney, on brief for appellees.




                       November 30, 2001
           Per Curiam.    After carefully reviewing the briefs

and record on appeal, we affirm the decision below.

           The appellant argues that because the district

court neither recited in its order that it had reviewed the

record de novo, nor issued its own findings and rulings, we

must conclude that it erroneously allowed the magistrate to

finally   decide   the   summary   judgment   motion   without   the

appellant’s consent.      28 U.S.C. § 636 and Fed. R. Civ. P.

72.   Nothing in the relevant statute or rule, however,

requires the court to issue its own findings or explain the

scope of its review.        Elmendorf Graficia, Inc., v. D.S.

America (East), Inc., 48 F.3d 46, 50 (1st Cir. 1995).

           The appellant also argues that summary judgment was

improper because of a factual dispute concerning whether a

researcher    properly     invoked    his     right    to   withhold

information by objecting to disclosure within the five days

allotted by 45 C.F.R. § 5.65(d)(2).             As the magistrate

stated, however, the date of the researcher’s objection was

irrelevant since the government could itself determine to

withhold the information under 45 C.F.R. § 5.65(e)(1).
            None of the appellant’s remaining objections rise

to   the   level   of   appellate    argument.   United   States   v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

            Affirmed.     Loc. R. 27(c).




                                    -3-